Title: From John Quincy Adams to Thomas Boylston Adams, 3 February 1802
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother.
Boston 3. February 1802.

I received last evening your letters of the 23d: and 26th: ulto: the latter enclosing your account and a post-note for 1900 dollars; I am much obliged to you for the immediate attention to my request, with regard to the sale of my bank stock; but I have regretted the order I gave for its sale since I have been able to raise what money I wanted, by the sale of 8 per cents which I had in my own hands.—This sale I effected some days after I wrote you, though I had been a whole month endeavouring fruitlessly to make it before—If at the receipt of this you shall not have disposed of the remaining shares, I wish you to keep them untill further notice from me.
As to my bridge shares, if you wish to take them yourself, take them at the current price, for which you could obtain them elsewhere—It would be unreasonable in me, to ask par, when they are lower at the market—But I do not wish to part with them; and as I shall most probably have frequent occasion to teaze you with some little commission or other, I wish you always to have some fund in your hands to pay for my purchases.—
Affectionately your’s.
